DETAILED ACTION

EXAMINER’S REMARKS
Examiner notes that the after final claim amendments and response filed on July 20, 2022 have been entered.
Examiner also notes that the after final claim amendments and response filed July 15, 2022 and the after final claim amendments and response filed July 18, 2022 have not been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “Ht is the highest temperature of the zone in Degrees C, Lt is the lowest temperature of the zone in Degrees C” in lines 6-8.  It is unknown what the “highest temperature” Ht is associated with or what the “lowest temperature” Lt is associated with.  For example, it is unclear if the “highest temperature” is the highest holding temperature of if the “highest temperature” is the highest temperature that the zone reaches at any point in time when heating the zone.  It is noted that this particular rejection was originally raised in Paragraph 9 of the Non-Final Office Action mailed December 20, 2021 but has not been addressed.
Claim 5 recites the limitation “the zone” in line 7 as well as in line 8.  It is unclear if this refers to “a first one of the display zones” recited in Claim 4, lines 4-5, “a plurality of open fronted food display zones” recited in Claim 1, lines 1-2, or to an entirely different zone.   It is noted that this particular rejection was originally raised in Paragraph 10 of the Non-Final Office Action mailed December 20, 2021 but has not been addressed.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-9, 11, 15-16, 19-20, 24-28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527, Ewald et al. US 5,724,886, Sus et al. US 2007/0254079, Wisner et al. US 2008/0213449, and Shirali et al. US 2016/0195287.
Regarding Claim 1, Veltrop et al. discloses an open fronted (open front face 40) food display cabinet (cabinet 10) having a plurality of open fronted food display zones (compartments 50) (‘813, FIG. 1) (‘813, Paragraphs [0012]-[0014]) wherein each open fronted food display zone (compartments 50) is capable of displaying food items (food items disposed on shelves 52) into consumers to purchase the food items (‘813, Paragraphs [0016] and [0026]).  A temperature of each open fronted food display zone (compartments 50) is independently controllable (some compartments are refrigerated while other compartments are heated or one or more compartments are selectively heated or refrigerated) (‘813, Paragraph [0010]) by a corresponding temperature regulating device (Peltier device 80) operably coupled to the food display zone (compartments 50) (‘813, Paragraph [0030]).  The open fronted food display cabinet (cabinet 10) has a controller (microcontrollers) to control the temperature regulating devices to control the temperature of each of the open fronted food display zones (compartments 50) (‘813, Paragraph [0020]).  The controller independently controls the temperature of each of the plurality of open fronted food display zones using the temperature regulating devices (‘813, Paragraphs [0026] and [0052]).
Veltrop et al. is silent regarding the controller being configured to receive indicia of a plurality of items to be displayed in the open fronted food display zones, receiving information regarding the corresponding ones of the food display zones in which each item is to be placed, identifying times at which each item will be placed in the cabinet for display in the open fronted food display zones, identifying an item temperature profile associated with each item, determining a food display zone temperature profile for each of the plurality of food display zones according to the types of food items to be placed in each of the food display zones and the identifies times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone as a function of a time of day for a first placement time for a first food item and a second placement time for a second food item, and independently controlling the temperature of each of the plurality of open fronted food display zones according to the determined food display zone temperature profiles and a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically controlled at the identified temperature for a given time at the time of day the food item is displayed in the corresponding open fronted food display zone.
Shei discloses an open fronted (open front) food display cabinet (holding oven 1) having a plurality of open fronted food display zones (compartments 7) (‘527, Paragraph [0023]) wherein each open fronted food display zone (compartments 7) is capable of displaying pre-made food items (pre-cooked sandwich buns) (‘527, Paragraph [0008]) wherein a temperature of each of the fronted food display zone (compartments 7) is independently controllable by a corresponding temperature regulating device (heat source 25) operably coupled to the food display zone (compartments 7) (‘527, Paragraph [0024]) wherein a controller (control mechanism 140) controls the temperature regulating device (heat source 25) and the controller is capable of independently controlling the temperature of each of the plurality of open fronted food display zone (compartments 7) using the temperature regulating devices (heat source 25) (‘527, FIG. 1) (‘527, Paragraphs [0032]-[0033]).  Shei further discloses that the controller identifies times at which each item will be placed in the cabinet for display in the open fronted food display zones (‘527, Paragraph [0045]) and the controller being configured to identify an item temperature profile associated with each food item and determining a food display zone temperature profile for each of the plurality of the food display zones according to the types of food items to be placed in each of the food display zones and the identified times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone, i.e. a time vs. temperature curve for a hold cycle for the heat source of a compartment is different for each type of food product that is held in the food holding cabinet (oven 1) (‘527, Paragraph [0034]).
Both Veltrop et al. and Shei are directed towards the same field of endeavor of open fronted food display cabinets having a plurality of open fronted food display zones wherein each open fronted food display zone is capable of displaying food items wherein the open fronted food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and identify times at which each item will be placed in the cabinet for display in the open fronted food display zones in order to allow the operator to dispose of spoiled food that has been staged in the plurality of zones over a specified amount of time.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and identify a time vs. temperature curve for a hold cycle for the heat source of the particular food item disposed in a particular food display zone (compartment), which reads on the claimed controller being configured to identify an item temperature profile associated with each food item and determining a food display zone temperature profile for each of the plurality of the food display zones according to the types of food items to be placed in each of the food display zones and the identified times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone, as taught by Shei since Shei teaches that each particular food item has a different time vs. temperature curve related to hold the food at a safe and optimal serving temperature for an extended period of time without losing product quality (‘527, Paragraph [0032] and [0034]).  Furthermore, Shei teaches the control mechanism automatically selecting the appropriate predetermined heating protocol of the food selected based on the type of food selected and placed in the food display zone (compartment 7) (‘527, Paragraph [0045]).
Further regarding Claim 1, Veltrop et al. modified with Shei is silent regarding the controller being configured to receive indicia of a plurality of items to be displayed in the open fronted food display zones, receiving information regarding the corresponding ones of the food display zones in which each item is to be placed, the food display zone temperature profiles specifies a temperature for each food display zone as a function of a time of day for a first placement time for a first food item and a second placement time for a second food item, and independently controlling the temperature of each of the plurality of open fronted food display zones according to a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding open fronted food display zone.
Ewald et al. discloses a food holding cabinet comprising a plurality of food display zones (compartments) (‘886, Column 2, lines 17-34) wherein the plurality of food display zones (compartments) have temperatures separately controlled to provide different holding temperatures used to simultaneously hold previously cooked food items at two or more temperatures (‘886, Column 9, lines 50-67) wherein the temperatures and times within each of the compartments are controlled and programmed by a controller to a desired set point temperature within a specified temperature range depending on product type (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 1-4).  Ewald et al. further discloses the controller receives indicia (name of product) of a plurality of items to be displayed in the food holding cabinet and receives information (hold time regarding a particular product) regarding the corresponding ones of the food display zones in which each item is to be placed (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 5-18).
Both Veltrop et al. and Ewald et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller receive indicia of a plurality of items to be displayed in the food holding cabinet and receive information regarding the corresponding ones of the foody display zones in which each item is to be placed as taught by Ewald et al. in order to allow the operator to visually read the status and location of the food contents of any individual compartment as any particular time.
Further regarding Claim 1, Veltrop et al. modified with Shei and Ewald et al. is silent regarding the controller being configured specify the food display zone temperature profiles for a temperature for each food display zone as a function of a time of day for a first placement time for a first food item and a second placement time for a second food item and independently controlling the temperature of each of the plurality of open fronted food display zones according to a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding open fronted food display zone.
Sus et al. discloses a food display cabinet (food staging device 100) having a plurality of food display zones wherein each food display zone is designed and capable of displaying previously cooked foods (‘079, Paragraph [0014]).  A temperature of each food display zone is controllable by a temperature regulating device operably coupled to the food display zone wherein the food display cabinet has a controller (main controller 113) to control the temperature regulating devices to control the temperature of the food display zones and the controller (main controller 113) being configured to receive indicia of a plurality of items to be displayed in the food display zones, receive information regarding the corresponding ones of the food display zones in which each item is to be placed, identify a food temperature (‘079, Paragraph [0052]).  Sus et al. further discloses food disposed in a tray (tray 30a-f) wherein the tray (tray 30a-i) comprising a radio frequency tag (‘079, Paragraph [0047]) wherein the tray containing the food is disposed in one of the plurality of food display zones (slots) that is independently controlled by the controller (main controller 113) (‘079, Paragraphs [0052] and [0086]).  The RFID tag of the tray containing the food is used in conjunction with a staging device having an RFID reader and controller wherein the staging device controller autodetects the tray and tray position and insertion time wherein the controller senses the tray location and automatically runs the timing process when a particular tray is inserted where the controller recognizes the RFID tag that has been pre-programmed (‘079, Paragraph [0095]) and the plurality of food display zones (slots) are also equipped with RF sensors where the controller recognizes the RF tag that is associated with a particular food to be heated at a pre-programmed temperature for a pre-programmed time wherein the food cabinet has “breakfast” and “lunch” modes (‘079, Paragraph [0050]).  The controller identifies trays that contain food that is approaching the end of its allowable holding time (‘079, Paragraph [0092]), which indicates that the controller is configured to specify the food display zone temperature profiles for a temperature for each food display zone as a function of a time of day and independently controlling the temperature of each of the plurality of open fronted food display zones according to a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding open fronted food display zone and independently controlling the temperature of each of the plurality of display zones according to a current time of day (maximum allowable holding time) so that the temperature of each of the food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding food display zone.  It is noted that the time of day in Sus et al. is broadly interpreted to be the time in which a particular food item reaches its allowable holding time before the food item dries out and no longer has the desired organoleptic properties.
Both Veltrop and Sus et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller specify the food display zone temperature profiles for a temperature for each food display zone as a function of a time of day and independently controlling the temperature of each of the plurality of open fronted food display zones according to a current time of day so that the temperature of each of the plurality of open fronted food display zones is automatically controlled at the identified temperature for a given time at the time of day the item is displayed in the corresponding open fronted food display zone by automatically indicate the end of the allowable holding time for any particular food item disposed in a particular food display zone as taught by Sus et al. in order to allow the operator to know what time of the day the food item has reached its allowable holding time so that the operator knows to replace the food item disposed in the corresponding food display zone.
Further regarding Claim 1, the limitations “wherein each open fronted food display zone is designed and configured to display food items to consumers to purchase the food items” are seen to be recitations regarding the intended use of the “open fronted food display cabinet.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Veltrop discloses each open fronted food display zone being capable of displaying pre-made (pre-cooked) food items (‘813, Paragraphs [0001]-[0002]).  Shei also discloses each food display zone being capable of displaying pre-made (precooked) food items (‘527, Paragraph [0003]).  Additionally, Wisner et al. discloses a food display cabinet (device 10) having a plurality of food display zones (trays 12) wherein each food display zone (trays 12) is designed and configured to display food in a retail environment to end users (‘449, Paragraph [0040]) wherein a temperature of each food display zone (trays 12) is controllable by a corresponding temperature regulating device operably coupled to the food display zone (trays 12) wherein the food display cabinet (device 10) has a controller to control the temperature regulating devices to control the temperature of each of the food display zones (trays 12) (‘449, FIG. 1) (‘449, Paragraph [0031]).  Wisner et al. further discloses using the food display cabinet in a retail environment wherein a plurality of prepackaged food items are capable of being stored within the plurality of food display zones (‘449, Paragraph [0040]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food holding cabinet of Veltrop and store prepackaged foods within the plurality of food display zone compartments as taught by Wisner et al. based upon the particular food type desired to be held within the compartments.  Furthermore, Wisner et al. teaches that it was known and conventional to store the food holding cabinets of Veltrop in a retail environment.
Further regarding Claim 1, Veltrop et al. modified with Shei, Ewald et al., Sus et al., and Wisner et al. is silent regarding the controller having the at least one of the food display zone temperature profiles including a first placement time for a first food item and a second placement time for a second food item in the same day..
Shirali et al. discloses a food holding cabinet (‘287, Paragraph [0003]) comprising a plurality of different temperature set points (‘287, Paragraph [0045]) wherein the temperature is controlled by a controller (‘287, Paragraphs [0060] and [0064]).  Shirali et al. further discloses the controller (controller 121) hen the food product has been held for a certain period of time, e.g. a length of time over which the quality of the food product would degrade significantly leading to poor taste or texture, a predetermined amount of time selected at the beginning of the holding process, at a certain time of day at a transition time between breakfast and lunch, at a predetermined time selected at the beginning of the holding process, or when a particular event occurs and the controller ends the holding process when the controller determines that the holding process is complete (‘287, Paragraph [0153]), which reads on the claimed controller having the at least one of the food display zone temperature profiles including a first placement time for a first food item and a second placement time for a second food item in the same day.  The breakfast food item held during breakfast hours reads on a first placement time for a first food item and the lunch food item during lunch hours reads on the second placement time for a second food item.
Both Veltrop et al. and Shirali et al. are directed towards the same field of endeavor of food holding cabinets comprising a controller to control the temperature of the food holding cabinet.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller have the at least one of the food display zone temperature profiles including a first placement time for a first food item and a second placement time for a second food item in the same day as taught by Shirali et al. based upon the particular food desired to be stored within the compartment at a particular time of the day.  Shirali et al. establishes that it was known to utilize a controller to determine different placement times within the same day (transition between breakfast and lunch) for a food holding cabinet.
Regarding Claim 2, Veltrop discloses an input means (displays and user controls) (‘813, Paragraphs [0018]-[0019]).  Shei also discloses an input means (touch pad 142) to input indicia regarding the item to be placed in a food display zone (‘527, Paragraph [0035]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food holding cabinet of Veltrop and utilize the input means to input indicia regarding the item to be placed in the food display zone in order to allow the operator to select the type of food to be placed in the compartment so that the controller can automatically operate the heating source to heat the precooked food in the compartment according to a predetermined protocol (‘527, Paragraph [0035]).
Regarding Claim 4, Shirali et al. discloses a food holding cabinet (‘287, Paragraph [0003]) comprising a plurality of different temperature set points (‘287, Paragraph [0045]) wherein the temperature is controlled by a controller (‘287, Paragraphs [0060] and [0064]).  Shirali et al. further discloses the controller (controller 121) hen the food product has been held for a certain period of time, e.g. a length of time over which the quality of the food product would degrade significantly leading to poor taste or texture, a predetermined amount of time selected at the beginning of the holding process, at a certain time of day at a transition time between breakfast and lunch, at a predetermined time selected at the beginning of the holding process, or when a particular event occurs and the controller ends the holding process when the controller determines that the holding process is complete (‘287, Paragraph [0153]), which reads on the claimed conducting the receive or identify times step including identifying or receiving a first one of the placement times when a first one of the plurality of types of items having a first temperature profile will be placed in a first one of the display zones, identifying or receiving a first time period for a duration of time that items of the first type of item will be displayed, identifying or receiving a second one of the placement times for a time of day after the first placement time and during the same day when a second one of the plurality of types of items having a second item temperature profile that is different from the first temperature profile will be placed in the first one of the display zones, identifying or receiving a second time period for a duration of time that the items of the second type of item will be displayed, and the determine a food display zone temperature profile step including determining before the first placement time a temperature profile for the first one of the display zones that specifies a temperature versus time for a time period that includes the first and second time periods.
Both Veltrop et al. and Shirali et al. are directed towards the same field of endeavor of food holding cabinets comprising a controller to control the temperature of the food holding cabinet.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and conduct the receive or identify times step including identifying or receiving a first one of the placement times when a first one of the plurality of types of items having a first temperature profile will be placed in a first one of the display zones, identifying or receiving a first time period for a duration of time that items of the first type of item will be displayed, identifying or receiving a second one of the placement times for a time of day after the first placement time and during the same day when a second one of the plurality of types of items having a second item temperature profile that is different from the first temperature profile will be placed in the first one of the display zones, identifying or receiving a second time period for a duration of time that the items of the second type of item will be displayed, and the determine a food display zone temperature profile step including determining before the first placement time a temperature profile for the first one of the display zones that specifies a temperature versus time for a time period that includes the first and second time periods as taught by Shirali et al. based upon the particular food desired to be stored within the compartment at a particular time of the day.  Shirali et al. establishes that it was known to utilize a controller to determine different placement times within the same day (transition between breakfast and lunch) for a food holding cabinet.
Regarding Claim 5, Shirali et al. discloses the controller being configured to determine a time duration before the second placement time to begin transitioning the temperature of the first one of the display zones from the first temperature profile to the second temperature profile (‘287, Paragraphs [0120] and [0153]).
Further regarding Claim 5, Veltrop modified with Shei, Ewald et al., Sus et al., Wisner et al., and Shirali et al. is silent regarding the time duration being determined according to the claimed formula.  However, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 6, the combination of Shei and Shirali et al. discloses the controller being configured to determine a transition temperature profile that specifies a temperature during a time period between the end of the first time period between the end of the first time period and the second placement time (‘527, Paragraph [0034]) (‘287, Paragraph [0153]).
Regarding Claim 8, Veltrop discloses the controller being attached within the cabinet (’813, FIG. 1) (‘813, Paragraph [0040]).
Regarding Claim 9, Veltrop modified with Shei, Ewald et al., Sus et al., and Shirali et al. is silent regarding one or more lights in one or more of the food display zones.
Wisner et al. discloses a food display cabinet (device 10) having a plurality of food display zones (trays 12) wherein each food display zone (trays 12) is designed and configured to display food in a retail environment to end users (‘449, Paragraph [0040]) wherein a temperature of each food display zone (trays 12) is controllable by a corresponding temperature regulating device operably coupled to the food display zone (trays 12) wherein the food display cabinet (device 10) has a controller to control the temperature regulating devices to control the temperature of each of the food display zones (trays 12) (‘449, FIG. 1) (‘449, Paragraph [0031]).  Wisner et al. further discloses one or more lights in one or more of the food display zones wherein power is only supplied to the one or more lights in a “lights only” mode (‘449, Paragraphs [0042]-[0043]).
Both Veltrop et al. and Wisner et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein a temperature of the food display zones are controllable by a corresponding temperature regulating device having a controller to control the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food display cabinet of Chung et al. and incorporate one or more lights in one or more of the food display zones as taught by Wisner et al. in order to allow the user to see when the food display zones (trays 12) reaches its respective holding temperature that indicates when the trays are ready to receive a food item (‘449, Paragraph [0043]).
Regarding Claim 11, Shei discloses the controller being configured to selectively disable power to the temperature regulating devices (‘527, Paragraph [0043]).
Regarding Claim 15, Veltrop modified with Shei, Ewald et al., and Sus et al. discloses the food display cabinet of Claim 1 as enumerated in the rejections of Claim 1 above.  Veltrop also discloses a computer (controlling computers) configured to control the one or more food display cabinets (‘813, Paragraph [0019]).
Regarding Claim 16, Veltrop discloses a display means (‘813, Paragraphs [0018]-[0019]).
Further regarding Claim 16, the limitations “configured to display information regarding transition times at which the temperatures of the food display zones is to change” are limitations with respect to indicia of printed matter.  To be given patentable weight, the printed matter and associated product must be in a functional relationship (MPEP § 2111.05.I.A.).  Where a product merely serves as a support for printed matter, no functional relationship exists in view of Gulack, 703 F.2d at 1386, 217 USPQ at 404 (MPEP § 2111.05.I.B.).  In this particular instance, the transition times displaying information regarding transition times merely recites a display support for the printed matter of the transition times and no functional relationship exists.  Nevertheless, Sus et al. discloses the display means being configured to display information regarding transition times (allowable holding times) at which the temperatures of the food display zones is to change (‘079, Paragraph [0065]).
Regarding Claim 19, Veltrop discloses at least one heating device and at least one cooling device wherein the temperature regulating devices operably are connected to the at least one heating device (heating coil 67) and the at least one cooling device (cooling coil 120) for controlling the temperatures of the plurality of open fronted food display zones (‘813, Paragraphs [0044]-[0045]).
Regarding Claim 20, Veltrop discloses the at least one cooling device including a fan (fan 70) (‘813, Paragraph [0026]) and a refrigerated element (refrigerating coil 65) (‘813, Paragraph [0024]).
Regarding Claim 24, Sus et al. discloses determining a transition time (allowable holding time for a food item) (‘079, Paragraph [0065]).  Shei discloses determining a time temperature curve for heating a particular food item (‘527, Paragraph [0034]), which reads on the claimed limitations including utilizing a rate of change of the temperature of the display zone to determine a transition time that results in a temperature of the display zone being within the first temperature profile at the transition time and within the second temperature profile at the second placement time.
Regarding Claim 25, Sus et al. discloses the transition time (allowable holding time) being determined by the controller in response to receiving a user input of the first time (allowable holding time of a first food item) and the second time (allowable holding time of a second food item) (‘079, Paragraphs [0052] and [0065]).
Regarding Claim 26, Shei discloses a time vs. temperature curve being different for each type of food product to be held in the oven for a hold cycle(‘527, Paragraph [0034]), which reads on the claimed identifying a first temperature profile for a first item to be placed in a first one of the display zones and displayed for a first time duration and identifying a second temperature profile for a second item to be placed in the first one of the food display zones for a second time duration immediately after the first time duration since each food is recognized to have a different time/temperature curve for a holding period.
Regarding Claim 27, Veltrop discloses some of the compartments are refrigerated while other compartments are heated (‘813, Paragraph [0010]), which reads on the claimed the first temperature profile is an above ambient (heated) temperature profile for maintaining a temperature of a heated food item at an above ambient temperature and the second temperature profile is a below ambient (refrigerated) temperature profile for maintaining a temperature of a refrigerated food item at a below ambient temperature.
Regarding Claim 28, Veltrop discloses the temperature regulating device being capable of distributing heated air as an air curtain (via fans 17) (‘813, Paragraph [0038]).  Sus et al. discloses air being distributed as an air curtain over a front aperture of a corresponding one of the food display zones (‘079, Paragraph [0074]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of the air curtain of Veltrop that is disposed in the side of the food cabinet (‘813, Paragraph [0040]) to be disposed over a front aperture of a corresponding one of the food display zones since Shei teaches that it is known to circulate air over a front aperture of the food cabinet.  Furthermore, claims to an air curtain which read on the prior art except with regard to the position of the air curtain is held unpatentable because shifting the position of the air curtain is held to be an obvious matter of design choice in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.VI.C.).
Regarding Claim 34, the limitations “wherein the open fronted food display cabinet is designed and configured to display food items to customers in a café or supermarket for the customers to purchase” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527, Ewald et al. US 5,724,886, Sus et al. US 2007/0254079, Wisner et al. US 2008/0213449, and Shirali et al. US 2016/0195287 as applied to claim 1 above in further view of Singh et al. US 2002/0163436.
Regarding Claim 3, Veltrop modified with Shei, Ewald et al., Sus et al., Wisner et al., and Shirali et al. is silent regarding a database comprising temperature profiles associated with a plurality of food items wherein the controller is configured to query the database for information regarding a given food item.
Singh et al. discloses a food display cabinet (food cases 100) comprising a plurality of food display zones wherein a temperature of each food display zone is controllable by a corresponding temperature regulating device (temperature sensor 116) operably coupled to the food display zone wherein the food display cabinet has a controller to control the temperature regulating devices to control the temperature of the food display zones (‘436, Paragraph [0034]).  Singh et al. further discloses a database comprising temperature profiles associated with a plurality of food items (‘436, Paragraph [0026]) and the controller being configured to query the database for information regarding a given food item (‘436, Paragraph [0021]).
Both Veltrop and Singh et al. are directed towards the same field of endeavor of monitoring temperature profiles of food items in al food holding cabinet.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Veltrop and use the database to store temperature profiles associated with a plurality of food items and the controller being configured to query the database for information regarding a given food item as taught by Singh et al. in order to allow the user to make determinations to limit the bacterial count of the food (‘436, Paragraphs [0005]-[0006]).
Regarding Claim 14, Veltrop modified with Shei, Ewald et al., Sus et al., Wisner et al., Shirali et al., and Chung et al. is silent regarding the computing means comprising a database which stores data with information relating to the temperature profiles associated with the plurality of food items.
Singh et al. discloses a computing means comprising a database which stores data with information relating to the temperature profiles associated with the plurality of food items (‘436, Paragraphs [0025] and [0041]).
Both Veltrop and Singer et al. are directed towards the same field of endeavor of monitoring temperature profiles of food items in a food holding cabinet.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Veltrop and use the database to store temperature profiles associated with a plurality of food items as taught by Singer et al. in order to allow the user to make determinations to limit the bacterial count of the food (436, Paragraphs [0005]-[0006]).
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527, Ewald et al. US 5,724,886, Sus et al. US 2007/0254079, Wisner et al. US 2008/0213449, and Shirali et al. US 2016/0195287 as applied to claim 9 or claim 16 above in further view of Arnold et al. US 6,011,243.
Regarding Claim 10, Veltrop modified with Shei, Ewald et al., Sus et al., Wisner et al., and Shirali et al. is silent regarding wherein the controller is configured to selectively disable power to one or more of the temperature regulating devices and power is only supplied to the one or more lights in the corresponding food display zones in a “lights only” mode.
Arnold et al. discloses an open front (passageway opening) food cabinet display having a plurality of open fronted (passageway opening) food display zones wherein each open fronted food display zone is designed and capable of displaying food items wherein a temperature of each open fronted food display zone is independently controllable by a corresponding temperature regulating device operably coupled to the food display zone and the open fronted food display cabinet has a controller to control the temperature regulating devices to control the temperature of each of the open fronted food display zones (‘243, Column 2, lines 29-47).  The controller independently controls the temperature of each of the plurality of open fronted food display zones using the temperature regulating devices (‘243, Column 2, lines 12-25) (‘243, Column 3, lines 11-25).  Arnold et al. further discloses the controller being configured to selectively disable power to one or more of the temperature regulating devices such that power is only supplied to the one or more lights in the corresponding food display zones in a “lights only” mode (‘243, Column 14, lines 36-57).
Both Veltrop et al. and Arnold et al. are directed towards the same filed of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller being configured to selectively disable power to one or more of the temperature regulating devices such that power is only supplied to the one or more lights in the corresponding food display zones in a “lights only” mode as taught by Arnold et al. in order to save on electricity by turning off the heating or cooling device any compartments that do not presently have food container therein while alerting the operator with lights that a particular compartment is empty at a particular time.
Regarding Claim 18, the limitations “wherein the display means is configured to display the information regarding the transition times at a display time, wherein a duration of time for cooking the foodstuff prior to placing the food stuff in the food display cabinet” are limitations with respect to indicia of printed matter.  To be given patentable weight, the printed matter and associated product must be in a functional relationship (MPEP § 2111.05.I.A.).  Where a product merely serves as a support for printed matter, no functional relationship exists in view of Gulack, 703 F.2d at 1386, 217 USPQ at 404 (MPEP § 2111.05.I.B.).  In this particular instance, the duration of cooking times prior to placing the foodstuff in the food display cabinet merely recites a display support for the printed matter of the cooking times of the foodstuffs and no functional relationship exists.  Nevertheless, Arnold et al. discloses a display means configured to display information regarding the transition times at a display time wherein duration of time between the display time and the transition time is greater than or equal to a cooking time duration for cooking the foodstuff prior to placing the foodstuff in the food display cabinet (‘243, Column 16, lines 50-61).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the indicia/printed matter that is displayed on the display screen of Veltrop modified with Sus et al. and display information regarding the transition times at a display time wherein duration of time between the display time and the transition time is greater than or equal to a cooking time duration for cooking the foodstuff prior to placing the foodstuff in the food display cabinet as taught by Arnold et al. depending upon the particular indicia/printed matter desired to be shown on the display screen.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527, Ewald et al. US 5,724,886, Sus et al. US 2007/0254079, Wisner et al. US 2008/0213449, and Shirali et al. US 2016/0195287 as applied to claim 1 above in further view of Chung et al. US 2011/0114625 (cited on Information Disclosure Statement filed March 15, 2016).
Regarding Claims 12-13, Veltrop modified with Shei, Ewald et al., Sus et al., Wisner et al., and Shirali et al. discloses the food display cabinet of Claim 1 as enumerated in the rejections of Claim 1 above.  Veltrop also discloses a communications means (controlling computers) (‘813, Paragraph [0019]).
Veltrop is silent regarding the communications means communicating with an external computing means.
Chung et al. discloses an open fronted food display cabinet (temperature controlled food holding cabinet 10) having a plurality of open fronted food display zones (separate temperature controlled food holding compartments 23) wherein a temperature of each open fronted food display zone is independently controllable by a corresponding temperature regulating device (temperature control elements 51) operably coupled to the food display zone (‘625, Paragraph [0021]).  The open fronted food display cabinet (separate temperature controlled food holding compartments 10) has a controller (semiconductors 59) to control the temperature regulating devices (temperature control elements 51) to control the temperature of each of the open fronted food display zones (‘625, Paragraph [0027]) wherein the open fronted food display zones do not cook the food displayed in the open fronted food display zones (‘625, FIG. 1) (‘625, Paragraphs [0015] and [0049]) since foods stored at cold temperatures do not cook the food displayed.  The control has an input/output user interface (‘625, Paragraph [0051]) and operating instructions having operating parameters such as temperatures to maintain the compartment and food holding time limits are received through one or more of the user interfaces (‘625, Paragraph [0054]).  An LCD display is incorporated in the food display cabinet (‘625, Paragraph [0028]).  Chung et al. further discloses the cabinet (cabinet 10) comprising a communications means (master controller 70) to communicate with an external computing means (external memory device 83) (‘625, Paragraph [0051]).
Both Veltrop and Chung et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communications means of Veltrop et al. to communicate with an external computing means since Chung et al. teaches that it was known and conventional to use a communications means to communicate with an external computing means outside of the food cabinet.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527 and Ewald et al. US 5,724,886. 
Regarding Claim 21, Veltrop discloses an open fronted (open front face 40) food display cabinet (cabinet 10) having a plurality of open fronted food display zones (compartments 50) (‘813, FIG. 1) (‘813, Paragraphs [0012]-[0014]) wherein each food display zone (compartments 50) includes a temperature regulating device (Peltier device 80) (‘813, Paragraph [0030]) and is capable of being held at the same or different temperatures (‘813, Paragraph [0010]).  The food display cabinet (cabinet 10) has a controller (microcontrollers) to control the temperature regulating devices to control the temperature of each of the open fronted food display zones (compartments 50) (‘813, Paragraph [0020]).  The controller independently controls the temperature of each of the plurality of open fronted food display zones using the temperature regulating devices (‘813, Paragraphs [0026] and [0052]).  Veltrop also discloses the controller being configured to vary the temperature of the first food display zone using the temperature regulating device so that the first food display zone is at the identified temperature for the item at the time the item is placed in the first food display zone (‘813, Paragraphs [0020] and [0038]).
Veltrop et al. is silent regarding the controller being configured to receive indicia of an item to be placed in a first food display zone, identifying a time the item is to be placed in the first food display zone, and identifying a temperature profile associated with the item.
Shei discloses an open fronted (open front) food display cabinet (holding oven 1) having a plurality of open fronted food display zones (compartments 7) (‘527, Paragraph [0023]) wherein a temperature of each of the fronted food display zone (compartments 7) is independently controllable by a corresponding temperature regulating device (heat source 25) operably coupled to the food display zone (compartments 7) (‘527, Paragraph [0024]) wherein a controller (control mechanism 140) controls the temperature regulating device (heat source 25) and the controller is capable of independently controlling the temperature of each of the plurality of open fronted food display zone (compartments 7) using the temperature regulating devices (heat source 25) (‘527, FIG. 1) (‘527, Paragraphs [0032]-[0033]).  Shei further discloses that the controller identifies times at which each item will be placed in the cabinet for display in the open fronted food display zones (‘527, Paragraph [0045]) and the controller being configured to identify an item temperature profile associated with each food item and determining a food display zone temperature profile for each of the plurality of the food display zones according to the types of food items to be placed in each of the food display zones and the identified times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone, i.e. a time vs. temperature curve for a hold cycle for the heat source of a compartment is different for each type of food product that is held in the food holding cabinet (oven 1) (‘527, Paragraph [0034]).
Both Veltrop et al. and Shei are directed towards the same field of endeavor of open fronted food display cabinets having a plurality of open fronted food display zones wherein the open fronted food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and identify times at which each item will be placed in the cabinet for display in the open fronted food display zones in order to allow the operator to dispose of spoiled food that has been staged in the plurality of zones over a specified amount of time.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and identify a time vs. temperature curve for a hold cycle for the heat source of the particular food item disposed in a particular food display zone (compartment), which reads on the claimed controller being configured to identify an item temperature profile associated with each food item and determining a food display zone temperature profile for each of the plurality of the food display zones according to the types of food items to be placed in each of the food display zones and the identified times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone, as taught by Shei since Shei teaches that each particular food item has a different time vs. temperature curve related to hold the food at a safe and optimal serving temperature for an extended period of time without losing product quality (‘527, Paragraph [0032] and [0034]).  Furthermore, Shei teaches the control mechanism automatically selecting the appropriate predetermined heating protocol of the food selected based on the type of food selected and placed in the food display zone (compartment 7) (‘527, Paragraph [0045]).
Further regarding Claim 21, Veltrop modified with Shei is silent regarding the controller being configured to receive indicia of an item to be placed in a first food display zone.
Ewald et al. discloses a food holding cabinet comprising a plurality of food display zones (compartments) (‘886, Column 2, lines 17-34) wherein the plurality of food display zones (compartments) have temperatures separately controlled to provide different holding temperatures used to simultaneously hold previously cooked food items at two or more temperatures (‘886, Column 9, lines 50-67) wherein the temperatures and times within each of the compartments are controlled and programmed by a controller to a desired set point temperature within a specified temperature range depending on product type (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 1-4).  Ewald et al. further discloses the controller receives indicia (name of product) of items to be displayed in the food holding cabinet and receives information (hold time regarding a particular product) regarding the corresponding ones of the food display zones in which each item is to be placed (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 5-18).
Both Veltrop et al. and Ewald et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller receive indicia of a plurality of items to be displayed in the food holding cabinet and receive information regarding the corresponding ones of the foody display zones in which each item is to be placed as taught by Ewald et al. in order to allow the operator to visually read the status and location of the food contents of any individual compartment as any particular time.
Regarding Claim 22, Veltrop discloses at least one heating device and at least one cooling device wherein the temperature regulating devices operably are connected to the at least one heating device (heating coil 67) and the at least one cooling device (cooling coil 120) for controlling the temperatures of the plurality of open fronted food display zones (‘813, Paragraphs [0044]-[0045]).
Regarding Claim 23, Veltrop discloses the at least one cooling device including a vapour evaporation device (‘813, Paragraphs [0025]-[0026]).
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop US 2011/0252813 (cited on Information Disclosure Statement filed June 8, 2016) in view of Shei US 2006/0185527 and Ewald et al. US 5,724,886 as applied to claim 21 above in further view of Sus et al. US 2007/0254079.
Regarding Claim 30, Veltrop discloses the temperature regulating device being capable of distributing heated air as an air curtain (via fans 17) (‘813, Paragraph [0038]).
Veltrop is silent regarding the air curtain being distributed over a front aperture of a corresponding one of the food display zones.
Sus et al. discloses a food display cabinet (food staging device 100) having a plurality of food display zones wherein each food display zone is designed and capable of displaying previously cooked foods (‘079, Paragraph [0014]).  A temperature of each food display zone is controllable by a temperature regulating device operably coupled to the food display zone wherein the food display cabinet has a controller (main controller 113) to control the temperature regulating devices to control the temperature of the food display zones and the controller (main controller 113) being configured to receive indicia of a plurality of items to be displayed in the food display zones, receive information regarding the corresponding ones of the food display zones in which each item is to be placed, identify a food temperature (‘079, Paragraph [0052]).  Sus et al. further discloses air being distributed as an air curtain over a front aperture of a corresponding one of the food display zones (‘079, Paragraph [0074]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of the air curtain of Veltrop that is disposed in the side of the food cabinet (‘813, Paragraph [0040]) to be disposed over a front aperture of a corresponding one of the food display zones since Shei teaches that it is known to circulate air over a front aperture of the food cabinet.  Furthermore, claims to an air curtain which read on the prior art except with regard to the position of the air curtain is held unpatentable because shifting the position of the air curtain is held to be an obvious matter of design choice in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.VI.C.).
Regarding Claim 31, Shei discloses that the controller identifies times at which each item will be placed in the cabinet for display in the open fronted food display zones (‘527, Paragraph [0045]) and the controller being configured to identify an item temperature profile associated with each food item and determining a food display zone temperature profile for each of the plurality of the food display zones according to the types of food items to be placed in each of the food display zones and the identified times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone, i.e. a time vs. temperature curve for a hold cycle for the heat source of a compartment is different for each type of food product that is held in the food holding cabinet (oven 1) (‘527, Paragraph [0034]).  Ewald et al. discloses the controller receiving indicia (name of product) step including receiving indicia for a plurality of different types of items to be placed in the first food display zone during a given day and receives information (hold time regarding a particular product) regarding the corresponding ones of the food display zones in which each item is to be placed (‘886, Column 5, lines 64-67) (‘886, Column 6, lines 5-18).  Sus et al. discloses a food display cabinet (food staging device 100) having a plurality of food display zones wherein each food display zone is designed and capable of displaying previously cooked foods (‘079, Paragraph [0014]).  A temperature of each food display zone is controllable by a temperature regulating device operably coupled to the food display zone wherein the food display cabinet has a controller (main controller 113) to control the temperature regulating devices to control the temperature of the food display zones and the controller (main controller 113) being configured to receive indicia of a plurality of items to be displayed in the food display zones, receive information regarding the corresponding ones of the food display zones in which each item is to be placed, identify a food temperature (‘079, Paragraph [0052]).  Sus et al. further discloses food disposed in a tray (tray 30a-f) wherein the tray (tray 30a-i) comprising a radio frequency tag (‘079, Paragraph [0047]) wherein the tray containing the food is disposed in one of the plurality of food display zones (slots) that is independently controlled by the controller (main controller 113) (‘079, Paragraphs [0052] and [0086]).  The RFID tag of the tray containing the food is used in conjunction with a staging device having an RFID reader and controller wherein the staging device controller autodetects the tray and tray position and insertion time wherein the controller senses the tray location and automatically runs the timing process when a particular tray is inserted where the controller recognizes the RFID tag that has been pre-programmed (‘079, Paragraph [0095]) and the plurality of food display zones (slots) are also equipped with RF sensors where the controller recognizes the RF tag that is associated with a particular food to be heated at a pre-programmed temperature for a pre-programmed time wherein the food cabinet has “breakfast” and “lunch” modes (‘079, Paragraph [0050]).  The controller identifies trays that contain food that is approaching the end of its allowable holding time (‘079, Paragraph [0092]), which indicates that the controller is configured to identify a time step (allowable holding time) including identifying a plurality of times that each of the corresponding plurality of different types of items will be placed in the first food display zone wherein the vary the temperature step includes varying the temperature of the first food display zone so that the temperature transitions from one of the temperature profiles to another one of the temperature profiles so that the first food display zone is within the temperature profile of a given one of the plurality of items at the time the item is placed in the first food display zone.  It is noted that the time step in Sus et al. is broadly interpreted to be the time in which a particular food item reaches its allowable holding time before the food item dries out and no longer has the desired organoleptic properties.
Both Veltrop and Sus et al. are directed towards the same field of endeavor of food display cabinets having a plurality of food display zones wherein each food display zone is capable of displaying food items wherein the food display cabinet has a controller controlling a temperature regulating device that independently controls the temperature of each of the food display zones using the temperature regulating devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Veltrop et al. and have the controller configured to identify a time step (allowable holding time) including identifying a plurality of times that each of the corresponding plurality of different types of items will be placed in the first food display zone wherein the vary the temperature step includes varying the temperature of the first food display zone so that the temperature transitions from one of the temperature profiles to another one of the temperature profiles so that the first food display zone is within the temperature profile of a given one of the plurality of items at the time the item is placed in the first food display zone.  It is noted that the time step in Sus et al. is broadly interpreted to be the time in which a particular food item reaches its allowable holding time before the food item dries out and no longer has the desired organoleptic properties as taught by Sus et al. in order to allow the operator to know what time of the day the food item has reached its allowable holding time so that the operator knows to replace the food item disposed in the corresponding food display zone.
Regarding Claim 32, Sus et al. discloses identifying trays that contain food that is approaching the end of its allowable holding time (‘079, Paragraph [0049]) and maintaining the temperature of the first food display zone within a given one of the temperature profiles (‘079, Paragraph [0050]) until the step of varying the temperature to another one of the temperature profiles after changing the tray containing the food item that has reached its allowable holding time with another food item.
Regarding Claim 33, Sus et al. discloses the identify times step including identifying a first time (end of allowable holding time of a first food disposed in a first compartment) when a first item (a first food item) having a first temperature profile will be placed in a first one of the display zones (a first compartment housing a first tray of a first food item) and identifying a second time (end of allowable holding time of a second food disposed in a second compartment) and during the same day as the first time when a second item (a second food item that replaces the first food item that has passed its allowable holding time) has a second item temperature profile will be placed in the first one of the display zones (‘079, Paragraph [0101]).  The controller is configured to determine a transition time (time at which the allowable holding time of the first food item is exceeded) for transitioning a temperature of the first one of the display zones from the first temperature profile to the second item temperature profile (‘079, Paragraph [0101]).  Sus et al. also discloses determining a transition time (allowable holding time for a food item) (‘079, Paragraph [0065]).  Shei discloses determining a time temperature curve for heating a particular food item (‘527, Paragraph [0034]), which reads on the claimed limitations including utilizing a rate of change of the temperature of the display zone to determine a transition time that results in a temperature of the display zone being within the first temperature profile at the transition time and within the second temperature profile at the second placement time.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(a) have been withdrawn in view of the amendments.
Examiner notes that all of the rejections to 35 USC 112(b) except the rejections of Claim 5 to 35 USC 112(b) have been withdrawn in view of the amendments.  The rejections of Claim 5 to 35 USC 112(b) have been maintained.
Examiner notes that the rejections to 35 USC 103(a) have been maintained
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 10 of the Remarks with respect to the rejection of Claim 5 to 35 USC 112(b) that when Claim 5 is read in view of the specification it is clear that Ht and Lt refer to the highest and lowest holding temperatures at the beginning and the end of a transition of a display zone between two temperatures.  Applicant continues that the term “the zone” refers to “the first one of the display zones.”
Examiner first notes that though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim in view of Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (MPEP § 2111.01.II.).  Additionally, the disclosure at the time of filing only discloses with respect to the claimed formula that the transition time calculate has variables Ht is the highest temperature for the zone in Degrees C and Lt is the lowest temperature for the zone in Degrees C (Specification, Page 11, liens 28-33).  The disclosure at the time of filing never mentions that highest and lowest temperatures are the highest and lowest holding temperatures at the beginning and the end of a transition of a display zone.  It is still unclear what is meant by the Ht and Lt variables in the claimed formula of Claim 5.  Furthermore, Claim 5 recites the limitation “the zone” in line 7 as well as in line 8.  It is unclear if this refers to “a first one of the display zones” recited in Claim 4, lines 4-5, “a plurality of open fronted food display zones” recited in Claim 1, lines 1-2, or to an entirely different zone.  Therefore, these arguments are not found persuasive.
Examiner notes that applicant’s statements on Pages 11-12 of the Remarks with respect to the rejection of Claim 1 under 35 USC 103(a) does not distinctly and specifically point out the supposed errors of the Office Action.  Pages 11-12 of the Remarks do not directly reference any particular reference used in the rejection.
Applicant argues on Page 13 of the Remarks that none of the prior art teaches the day long food display zone temperature profile as recited in the instant invention because fast food kitchen food holding cabinets are designed for use over a different and shorter time horizon.  Applicant contends that Sus describes a fast paced short time duration nature in which fast food holding cabinets are used.
Examiner notes that Claim 1 does not specify any particular time duration or length of time any of the food items are placed within the food display cabinet.  Claim 1 only recites receiving or identifying placement times at which each food item will be placed in the cabinet for display and the at least one of the food display zone temperature profiles including a first placement time for a first food item and a second placement time for a second food item in the same day.  Claim 1 never specifies a particular time horizon any food item is placed within the cabinet.  Applicant argues limitations not claimed.
Applicant argues on Page 13 of the Remarks that Shirali does not mention packaged food for self service by the end customer and there is no compartmentalization of the box into different thermal zones.  Applicant contends there is no determination as to the control of temperature other than a sensory parameter that affects the capability of air to carry water vapor and not representative of thermal preservation of the food holding time.  Applicant contends that Shirali is purely a bolt on a humidifier to a mobile hot food delivery/storage box.  Applicant contends that the Office Action declares that Shirali’s termination of a humidity control process at a particular time of day reads on the food display zone temperature profile.
Examiner first notes that Claim 1 does not require packaged food.  Applicant argues limitations not found in the claim.  Additionally, Shirali et al. discloses a food holding cabinet (‘287, Paragraph [0003]) comprising a plurality of different temperature set points (‘287, Paragraph [0045]) wherein the temperature is controlled by a controller (‘287, Paragraphs [0060] and [0064]).  Shirali et al. further discloses the controller (controller 121) hen the food product has been held for a certain period of time, e.g. a length of time over which the quality of the food product would degrade significantly leading to poor taste or texture, a predetermined amount of time selected at the beginning of the holding process, at a certain time of day at a transition time between breakfast and lunch, at a predetermined time selected at the beginning of the holding process, or when a particular event occurs and the controller ends the holding process when the controller determines that the holding process is complete (‘287, Paragraph [0153]), which reads on the claimed controller having the at least one of the food display zone temperature profiles including a first placement time for a first food item and a second placement time for a second food item in the same day.  The breakfast food item held during breakfast hours reads on a first placement time for a first food item and the lunch food item during lunch hours reads on the second placement time for a second food item.  Examiner does not cite to Paragraph [0010] of Shirali or rely on any teaching regarding a humidifier of Shirali.  Examiner relies upon Shirali to teach a controller determining when the holding process is complete and a transition time between breakfast and lunch and a time when a particular event occurs the controller ends the holding process (‘287, Paragraph [0153]), which does read on claimed controller having the at least one of the food display zone temperature profiles including a first placement time for a first food item and a second placement time for a second food item in the same day.  The breakfast food item held during breakfast hours reads on a first placement time for a first food item and the lunch food item during lunch hours reads on the second placement time for a second food item.  Therefore, this argument is not found persuasive.
Applicant argues on Page 14 of the Remarks that the end of the holding time could be defined by a time of day rather than a period of time when the heating cycle began wherein the heating cycle remains as a single warm up and hold heating cycle as disclosed in the cited art.  Applicant contends it would not be obvious to modify Veltrop in view of Sus and Shei because doing so would result in some food being kept in the warming cabinet for a period beyond when it should be discarded and that changing the heating protocols of Sus and Shei so that the holding time is based on a time of day rather than a duration of time from when the food was placed in the cabinet would prevent an operator from knowing when a particular food item has been kept beyond the proper holding time and be discarded.
Examiner argues that Shirali is being relied upon to teach the limitations the controller (controller 121) hen the food product has been held for a certain period of time, e.g. a length of time over which the quality of the food product would degrade significantly leading to poor taste or texture, a predetermined amount of time selected at the beginning of the holding process, at a certain time of day at a transition time between breakfast and lunch, at a predetermined time selected at the beginning of the holding process, or when a particular event occurs and the controller ends the holding process when the controller determines that the holding process is complete (‘287, Paragraph [0153]).  The holding process is automatically ended when a particular event is completed in Shirali.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 14-15 of the Remarks that Shei merely teaches a heating protocol that specifies a warmup time and temperature, and a holding time and temperature.  Applicant contends that the controller of Shei is not configured to receive an input for a time in the future at which a food item will be placed in the device, i.e. identify a time the food is to be placed in the first food display zone and not configured to initiate a heating protocol prior to placement of a food item in the device.
Examiner argues Shei discloses that the controller identifies times at which each item will be placed in the cabinet for display in the open fronted food display zones (‘527, Paragraph [0045]) and the controller being configured to identify an item temperature profile associated with each food item and determining a food display zone temperature profile for each of the plurality of the food display zones according to the types of food items to be placed in each of the food display zones and the identified times and item temperature profiles wherein the food display zone temperature profiles specifies a temperature for each food display zone, i.e. a time vs. temperature curve for a hold cycle for the heat source of a compartment is different for each type of food product that is held in the food holding cabinet (oven 1) (‘527, Paragraph [0034]).  Therefore, this argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792